Exhibit TABLE OF CONTENTS Page INVITATION TO SHAREHOLDERS 3 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF STANTEC 4 QUESTIONS AND ANSWERS ON VOTING 5 BUSINESS OF THE MEETING 7 Report of Management and Consolidated Financial Report 7 Election of Directors 7 Appointment of Auditor 7 NOMINEES FOR ELECTION TO BOARD OF DIRECTORS 8 2008 DIRECTOR COMPENSATION 11 AUDIT COMMITTEE 12 CORPORATE GOVERNANCE AND COMPENSATION COMMITTEE 13 EXECUTIVE COMPENSATION OVERVIEW 13 ADDITIONAL INFORMATION 23 SCHEDULE “A”—STATEMENT OF CORPORATE GOVERNANCE PRACTICES 25 If you are not able to attend the meeting in person, please exercise your right to vote by returning the enclosed form of proxy or voting information form to the address provided on such form so as to arrive no later than 11:00 AM (MDT) on May 12, 2009, or, if the meeting is adjourned, 11:00 AM (MDT) on the second business day before any adjournment. Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying and geomatics, project management, environmental sciences, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the routes we travel, the buildings we visit, the industries in which we work, and the neighbourhoods we call home. Our services are offered through approximately 10,000 employees operating out of more than 130 locations in North America. Stantec trades on the Toronto Stock Exchange (TSX) and the New York Stock Exchange (NYSE) under the symbol STN. Stantec is One Team providing Infinite Solutions 2 March 16, Dear Fellow Shareholder: On behalf of the Stantec Board of Directors and the rest of the Stantec team, I would like to invite you to attend the annual meeting of shareholders of Stantec Inc. The meeting will be held as follows: Date: Thursday, May 14, 2009 Time: 11:00 AM (MDT) Place: Royal Alberta Museum 12845 – 102 Avenue Edmonton, Alberta Alternatively, you may choose to attend the meeting through the Internet. The presentation will be broadcast live and archived on stantec.com under the Investors section. During the meeting, we will review the Company’s 2008 operating and financial performance and outline our strategy going forward. Enclosed in this package you will find the Notice of Meeting, as well as a form of proxy and the Management Information Circular. Please return the proxy as soon as possible to ensure that your vote is recorded in due time. Thank you for your continuing support. Sincerely, Tony Franceschini President & CEO 3 STANTEC INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Stantec Inc. (Stantec) will hold its annual meeting of shareholders (the Meeting) at the Royal Alberta Museum, 12845 – 102nd Avenue, Edmonton, Alberta, on Thursday, May 14, 2009 at 11:00 AM (MDT) to 1. Receive Stantec’s financial statements for the financial year ended December 31, 2008, together with the auditor’s report on those statements 2. Elect the directors of Stantec 3. Appoint an auditor and to authorize the directors to fix the auditor’s remuneration 4. Transact any other business properly brought before the Meeting The accompanying Management Information Circular contains more information regarding these matters. Stantec’s 2008 audited financial statements are included in the 2008 Financial Review, which is available to shareholders upon request. The board of directors has fixed the close of business on March 16, 2009, as the record date for the determination of shareholders entitled to notice of and to vote at the meeting, and only shareholders of record on such date are entitled to vote on these matters at the meeting. By order of the Board of Directors Jeffrey S. Lloyd Vice President, Secretary and General Counsel March 16, 2009 DIRECTORS’ APPROVAL Our board of directors has approved the contents of this circular and the distribution of the circular to our shareholders. Jeffrey S. Lloyd Vice President, Secretary and General Counsel March 16, 2009 4 QUESTIONS AND ANSWERS ON VOTING Q: Who can go to the meeting? A: Anyone who holds common shares of Stantec as of March 16, 2009, which is the record date for the meeting is entitled to attend the meeting. company, securities broker, or you hold your shares through the Employee Share Purchase Plan, for which Manulife Financial is the trustee in Canada and Computershare Trust Company is the trustee in the United States). Q: Who can vote at the meeting? Q: Who is soliciting my proxy? A: If you hold common shares as of the close of business on March 16, 2009, you have the right to vote at the meeting. A: Stantec’s management is soliciting your proxy and the costs for doing so are being borne by Stantec. In addition to soliciting proxies by mail, employees may also solicit proxies via telephone or in person. Q: How many votes am I entitled to? Q: How can I vote if I am a registered shareholder? A: You are entitled to one vote for each common share you hold. A: You can vote in any of the following ways: · Vote in person: Do not complete and return the form of proxy but simply attend the meeting where your vote will be taken and counted. Be sure to register with Computershare, the Company’s transfer agent and registrar when you arrive at the meeting. Q: What items of business am I voting on? A: You are entitled to one vote for each common share you hold. · Vote by proxy: By completing your proxy form and returning it by mail or delivery, following the instructions on your proxy Q: How many shareholders do you need to reach a quorum? A: A quorum is reached when two shareholders holding validly issued common shares of the company are present. On March 16, 2009, the Company had 45,458,123 common shares issued and outstanding. · Vote by your own appointed proxy: You can appoint someone else to represent you at the meeting. Just complete a paper proxy or Internet proxy by inserting the person’s name in the appropriate space on the proxy form, or complete another acceptable paper proxy. The person you appoint does not need to be a shareholder but must attend the meeting to vote your shares. Q: What percentage of votes is required to approve the items of business? A: A majority (over 50%) of the votes cast at the meeting are needed for approval. · Vote by phone: By phoning the toll-free telephone number shown on your proxy form. To vote by phone, simply refer to your holder account number and access number (shown on your proxy form) and follow the instructions. Note that you cannot appoint anyone other than Ronald Triffo and Anthony Franceschini as your proxy if you vote by phone. Q: Does any shareholder beneficially own 10% or more of the outstanding common shares of the Company? A: No. To the knowledge of the directors and senior officers of Stantec, as of March 16, 2009, no one beneficially owns, directly or indirectly, or exercises control or direction over, common shares that carry more than 10% of the voting rights attached to all common shares entitled to be voted at the meeting. · Vote by Internet: By visiting the web site shown on your proxy form. Refer to your holder account number and access number (shown on your proxy form) and follow the online instructions. Q: Am I a registered shareholder? Q: How can I vote if I am a beneficial shareholder? A: You are a registered shareholder if you hold any common shares in your own name. Your common shares are represented by a physical share certificate. A: If you are a beneficial shareholder, you will receive your materials through an investment dealer or other intermediary. Complete and return the forms providing your voting instructions. You should carefully follow your intermediary’s procedures and return instructions to ensure that your shares are voted at the meeting. Q: Am I a beneficial (non-registered) shareholder? A: You are a beneficial shareholder if your common shares are held in an account where they are held in the name of a nominee (bank, trust 5 Q: As a beneficial shareholder can I vote in person at the meeting? Yes. You should insert your own name in the space provided on the voting instruction form provided to you by your nominee and carefully follow the instructions provided. Do not otherwise complete the form. This will allow you to attend the meeting and vote your common shares in person. Be sure to register with Computershare when you arrive at the meeting. do not provide them with instructions, they will vote your common shares in favor of1) electing as a director each person nominated by the Company for the ensuing year; 2) appointing Ernst &Young as auditors for the ensuing year; and 3) authorizing the directors to fix the auditors remuneration. Q: How will my shares be voted if I return my proxy? Q: What happens if there are amendments or variations or other matters brought before the meeting? A: If you hold shares through the Stantec Employee Share Purchase Plan, you can direct the trustee of the plan to vote your employee shares as you instruct. You can give the instructions in the following manner: Your voting instructions provided by proxy give discretionary authority to the person you appoint as proxyholder to vote as he or she sees fit on any amendment or variation to any of the matters identified in the notice of the meeting and any other matters that may properly be brought before the meeting, to the extent permitted by law. As of March 16, 2009, neither the directors nor executive officers of the Company are aware of any variation, amendment, or other matter to be presented for a vote at the meeting. · Vote by the management designated proxy: By completing your proxy form and returning it by mail or delivery, following the instructions on your proxy. Q: What is the deadline to receive my proxy? · Vote by phone: By phoning the toll-free telephone number shown on your proxy form. To vote by phone, simply refer to your holder account number and access number (shown on your proxy form) and follow the instructions. Note that you cannot appoint anyone other than Ronald Triffo and Anthony Franceschini as your proxy if you vote by phone. A: Whichever voting method you choose to vote, your proxy must be received before 11:00 AM (MDT) on May 12, 2009. If the meeting is adjourned or postponed, the proxy must be signed and received before 11:00 AM (MDT) on the second business day before the adjourned meeting. · Vote by Internet: By visiting the web site shown on your proxy form. Refer to your holder account number and access number (shown on your proxy form) and follow the online instructions. Q: What if I change my mind? Your employee shares will be voted for or against or withheld from voting only in accordance with your instructions. If your proxy is not received by the plan’s trustees according to the above procedures, your employee shares will not be voted. A: If you are a registered shareholder, after you, or your attorney (duly authorized in writing) have returned a proxy to Computershare Trust Company of Canada, you may revoke it by delivering a duly executed proxy with a later date by paper, telephone, or Internet. You may also use a form of revocation of proxy or other instrument signed by you or by your attorney authorized in writing and deliver it to our registered office before the end of business on the day before the meeting or any subsequent adjournment or postponement; or the chair of the meeting before the start of the meeting or before any adjournment or postponement. Q: How will my shares be voted if I return my proxy? You may also revoke your proxy in any other manner permitted by law. A: By completing and returning a proxy, you are authorizing the person named in the proxy to attend the meeting and vote your shares on each item of business according to your instructions. If you have appointed Ronald Triffo and Anthony Franceschini as your proxy and you If you are a beneficial shareholder, you may revoke your proxy or voting instructions by contacting the individual who serves your account. However, you are subject to the same time constraints as registered shareholders, as noted above. 6 BUSINESS OF THE MEETING 1. Report of Management and Consolidated Financial Report The report of management and the audited consolidated financial statements for the year ended December 31, 2008, including management’s discussion and analysis, are contained in our 2008 Financial Review. Shareholders who have requested a copy of the 2008 Financial Review will receive it by mail. If you did not request a copy, you may view the financial review online at www.stantec.com or at www.sedar.com, or you may obtain a copy upon request to Stantec’s Corporate Secretary at 10160 – 112 Street, Edmonton, Alberta T5K 2L6. 2. Election of Directors Eight directors will be elected at the meeting. The management representatives named in the form of proxy intend to vote for the nominees listed below. All the listed nominees with the exception of Robert J. Gomes and David L. Emerson, PC are currently directors, and all the current directors’ appointments will expire at the meeting. Unless otherwise instructed, the persons designated in the form of proxy intend to vote for the election of the nominees listed beginning on page 8. Majority Voting for Directors In November 2007, the board reviewed and adopted a majority voting policy on the recommendation of the Corporate Governance and Compensation Committee. Under this policy, a director who is elected in an uncontested election with more votes withheld than cast in favor of his or her election will be required to tender his or her resignation following certification of the shareholder vote.
